Per Curiam.
The finding of the jury that there was no fraudulent "exaggeration in the proof of loss is against the weight of evidence. It is clear that the value of the buttons in controversy was grossly exaggerated, that they were in fact purchased for $250, and that the claim that a valuable machine was also given for them is contrary to the documentary evidence in the ease. The judgment and order should be reversed on the law and the facts and a new trial ordered, with costs to appellants to abide the event. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Judgment and order reversed and a new trial ordered, with costs to appellants to abide the event.